Title: From James Madison to James Monroe, 24 December 1784
From: Madison, James
To: Monroe, James


Dear Sir
Richmond Decr. 24. 1784.
Your favor of the 14th. instant came to hand on thursday. A proposition was made a few days ago for this State to empower Congs. to carry into effect the imposts as soon as 12 States should make themselves parties to it. It was rejected on the following grounds 1. that it would present a disagreeable aspect of our affairs to Foreign nations. 2 that it might lead to other combinations of lesser numbers of the States. 3. that it would render R. I. an inlet for clandestine trade. 4. that it would sour her temper still further, at a crisis when her concurrence in some general & radical amendment of the Confederation may be invited by Congress. 5 that the chance is almost infinitely agst. a Union of 12 States on such new ground, and consequently the experiment would be only a fresh display of the jarring policy of the States, and afford a fresh triumph & irritation to R Island. The Act empowering Congs. to surrender Citizens of this State, to the Sovereign demanding them for certain crimes committed within his jurisdiction has passed. Congress are to Judge whether the crimes be such as according to the Law of Nations warrant such demand, as well as whether the fact be duly proven. Concurrent provision is made for punishing such offences by our own laws in case no such demand be made to or be not admitted by Congs. and legal proof can be had. The latter law extends to offences agst. the Indians. As these tribes do not observe the law of Nations it was supposed neither necessary nor proper to give up Citizens to them. The Act is not suspended on the concurrence of any other State, being judged favorable to the interest of this tho’ no other should follow the example, and [naturally?] a fit branch of the fœderal prerogative. The Bill for Assize Courts has passed the Senate without any material amendment, is enrolled, and waits only to be examined by the Committee & signed by the Speakers. The Genl. Assesst. on the question for engrossing it, was yesterday carried by 44 agst. 42. Today its third reading was put off till Novr. next by 45 agst. 37 or thereabouts, and is to be printed for consideration of the people. Much business is still on the table but we shall probably rise about New Years day. I am Dr Sir with sincere regard Yr. freind & Servt.
J. Madison Jr.
